Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change June 5, 2008 Item 3 News Release The news release dated June 5, 2008 was disseminated through Marketwire’s Canadian Timely Investment Network. Item 4 Summary of Material Change Canplats Resources Corporation announced the results of a further four diamond drill holes completed in the Represa Zone of the Camino Rojo project in the State of Zacatecas, Mexico. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated June 5, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 5th day of June, 2008. June 5, 2008 TSX Venture Symbol: CPQ CAMINO ROJO DIAMOND DRILLING FURTHER EXPANDS HIGHER-GRADE
